Proxy Results (Unaudited) – NSAR Series 1 The LVIP T. Rowe Price Structured Mid-Cap Growth Fund (formerly the Aggressive Growth Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 25,002,484 22,309,562 81.92% 7.31% 0.00% Michael D. Coughlin 25,002,484 22,309,562 81.62% 7.61% 0.00% Nancy L. Frisby 25,002,484 22,309,562 82.15% 7.08% 0.00% Elizabeth S. Hager 25,002,484 22,309,562 81.54% 7.69% 0.00% Gary D. Lemon 25,002,484 22,309,562 82.11% 7.12% 0.00% Thomas D. Rath 25,002,484 22,309,562 81.74% 7.49% 0.00% Kenneth G. Stella 25,002,484 22,309,562 81.95% 7.28% 0.00% David J. Windley 25,002,484 22,309,562 82.04% 7.19% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP T. Rowe Price Structured Mid-Cap Growth Fund………… 25,002,484 22,309,562 79.23% 2.56% 7.44% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited)- NSAR Series 2 The LVIP Delaware Bond Fund (formerly the Bond Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 110,839,201 104,616,910 90.97% 3.42% 0.00% Michael D. Coughlin 110,839,201 104,616,910 90.89% 3.50% 0.00% Nancy L. Frisby 110,839,201 104,616,910 90.90% 3.49% 0.00% Elizabeth S. Hager 110,839,201 104,616,910 90.66% 3.73% 0.00% Gary D. Lemon 110,839,201 104,616,910 91.03% 3.36% 0.00% Thomas D. Rath 110,839,201 104,616,910 90.85% 3.54% 0.00% Kenneth G. Stella 110,839,201 104,616,910 90.90% 3.49% 0.00% David J. Windley 110,839,201 104,616,910 90.97% 3.42% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Delaware Bond Fund……………110,839,201 104,616,910 88.17% 1.81% 4.41% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 3. The approval of a new sub-advisory agreement between Lincoln Investment Advisory Corporation (formerlyJefferson Pilot Investment Advisory Corporation) and Delaware Management Business Trust. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Delaware Bond Fund……………110,839,201 104,616,910 87.57% 2.17% 4.65% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited)- NSAR Series 3 The LVIP Janus Capital Appreciation Fund (formerly the Capital Appreciation Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 25,232,731 23,976,532 88.66% 6.36% 0.00% Michael D. Coughlin 25,232,731 23,976,532 88.38% 6.64% 0.00% Nancy L. Frisby 25,232,731 23,976,532 88.75% 6.27% 0.00% Elizabeth S. Hager 25,232,731 23,976,532 88.17% 6.85% 0.00% Gary D. Lemon 25,232,731 23,976,532 88.74% 6.28% 0.00% Thomas D. Rath 25,232,731 23,976,532 88.32% 6.70% 0.00% Kenneth G. Stella 25,232,731 23,976,532 88.70% 6.32% 0.00% David J. Windley 25,232,731 23,976,532 88.75% 6.27% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Janus Capital Appreciation Fund………… 25,232,731 23,976.532 85.41% 2.77% 6.84% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 4 The LVIP FI Equity-Income Fund (formerly the Equity-Income Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust. The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 41,731,637 40,408,941 92.89% 3.94% 0.00% Michael D. Coughlin 41,731,637 40,408,941 92.79% 4.04% 0.00% Nancy L. Frisby 41,731,637 40,408,941 92.85% 3.98% 0.00% Elizabeth S. Hager 41,731,637 40,408,941 92.79% 4.04% 0.00% Gary D. Lemon 41,731,637 40,408,941 92.80% 4.03% 0.00% Thomas D. Rath 41,731,637 40,408,941 92.70% 4.13% 0.00% Kenneth G. Stella 41,731,637 40,408,941 92.87% 3.96% 0.00% David J. Windley 41,731,637 40,408,941 92.84% 3.99% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP FI Equity-Income Fund……… 41,731,637 40,408,941 89.97% 1.91% 4.95% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 5 The LVIP UBS Global Asset Allocation Fund (formerly the Global Asset Allocation Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 20,860,447 20,401,253 92.76% 5.04% 0.00% Michael D. Coughlin 20,860,447 20,401,253 92.75% 5.05% 0.00% Nancy L. Frisby 20,860,447 20,401,253 92.92% 4.88% 0.00% Elizabeth S. Hager 20,860,447 20,401,253 92.57% 5.23% 0.00% Gary D. Lemon 20,860,447 20,401,253 92.90% 4.90% 0.00% Thomas D. Rath 20,860,447 20,401,253 92.66% 5.14% 0.00% Kenneth G. Stella 20,860,447 20,401,253 92.91% 4.89% 0.00% David J. Windley 20,860,447 20,401,253 92.94% 4.86% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP UBS Global Asset Allocation Fund…………… 20,860,447 20,401,253 90.00% 1.94% 5.86% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 6 The LVIP Delaware Growth and Income Fund (formerly the Growth and Income Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 57,209,361 57,133,441 96.04% 3.82% 0.00% Michael D. Coughlin 57,209,361 57,133,441 95.86% 4.00% 0.00% Nancy L. Frisby 57,209,361 57,133,441 96.00% 3.86% 0.00% Elizabeth S. Hager 57,209,361 57,133,441 95.70% 4.16% 0.00% Gary D. Lemon 57,209,361 57,133,441 95.99% 3.87% 0.00% Thomas D. Rath 57,209,361 57,133,441 95.82% 4.04% 0.00% Kenneth G. Stella 57,209,361 57,133,441 96.00% 3.86% 0.00% David J. Windley 57,209,361 57,133,441 96.03% 3.83% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Delaware Growth and Income Fund…………57,209,361 57,133,441 93.57% 2.51% 3.78% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 3.The approval of a new sub-advisory agreement between Lincoln Investment Advisory Corporation (formerlyJefferson Pilot Investment Advisory Corporation) and Delaware Management Business Trust. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Delaware Growth and Income Fund…………57,209,361 57,133,441 93.21% 2.84% 3.81% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 7 The LVIP Mondrian International Value Fund (formerly the International Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 42,915,668 42,093,563 93.89% 4.20% 0.00% Michael D. Coughlin 42,915,668 42,093,563 93.50% 4.59% 0.00% Nancy L. Frisby 42,915,668 42,093,563 93.77% 4.32% 0.00% Elizabeth S. Hager 42,915,668 42,093,563 93.21% 4.88% 0.00% Gary D. Lemon 42,915,668 42,093,563 93.80% 4.29% 0.00% Thomas D. Rath 42,915,668 42,093,563 93.46% 4.63% 0.00% Kenneth G. Stella 42,915,668 42,093,563 93.78% 4.31% 0.00% David J. Windley 42,915,668 42,093,563 93.86% 4.23% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Mondrian International Value Fund……………42,915,668 42,093,563 90.39% 2.65% 5.05% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 8 The LVIP Delaware Managed Fund (formerly the Managed Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 31,250,339 30,488,963 94.22% 3.35% 0.00% Michael D. Coughlin 31,250,339 30,488,963 93.40% 4.17% 0.00% Nancy L. Frisby 31,250,339 30,488,963 94.32% 3.25% 0.00% Elizabeth S. Hager 31,250,339 30,488,963 93.38% 4.19% 0.00% Gary D. Lemon 31,250,339 30,488,963 94.30% 3.27% 0.00% Thomas D. Rath 31,250,339 30,488,963 93.27% 4.30% 0.00% Kenneth G. Stella 31,250,339 30,488,963 94.24% 3.33% 0.00% David J. Windley 31,250,339 30,488,963 94.30% 3.27% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain LVIP Delaware Managed Fund31,250,339 30,488,963 89.65% 2.98% 4.94% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 3.The approval of a new sub-advisory agreement between Lincoln Investment Advisory Corporation (formerlyJefferson Pilot Investment Advisory Corporation) and Delaware Management Business Trust. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Delaware Managed Fund……………31,250,339 30,488,963 89.10% 2.98% 5.49% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 9 The LVIP Money Market Fund (formerly the Money Market Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 59,078,456 39,376,209 63.64% 3.01% 0.00% Michael D. Coughlin 59,078,456 39,376,209 63.66% 2.99% 0.00% Nancy L. Frisby 59,078,456 39,376,209 63.64% 3.01% 0.00% Elizabeth S. Hager 59,078,456 39,376,209 63.52% 3.13% 0.00% Gary D. Lemon 59,078,456 39,376,209 63.62% 3.03% 0.00% Thomas D. Rath 59,078,456 39,376,209 63.61% 3.04% 0.00% Kenneth G. Stella 59,078,456 39,376,209 63.63% 3.02% 0.00% David J. Windley 59,078,456 39,376,209 63.71% 2.94% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Money Market Fund………….59,078,456 39,376,209 61.62% 2.29% 2.74% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 3.The approval of a new sub-advisory agreement between Lincoln Investment Advisory Corporation (formerlyJefferson Pilot Investment Advisory Corporation) and Delaware Management Business Trust. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Money Market Fund………….59,078,456 39,376,209 61.34% 2.16% 3.15% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 10 The LVIP Delaware Social Awareness Fund (formerly the Social Awareness Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 33,988,541 33,016,282 92.32% 4.82% 0.00% Michael D. Coughlin 33,988,541 33,016,282 92.30% 4.84% 0.00% Nancy L. Frisby 33,988,541 33,016,282 92.64% 4.50% 0.00% Elizabeth S. Hager 33,988,541 33,016,282 92.23% 4.91% 0.00% Gary D. Lemon 33,988,541 33,016,282 92.48% 4.66% 0.00% Thomas D. Rath 33,988,541 33,016,282 92.19% 4.95% 0.00% Kenneth G. Stella 33,988,541 33,016,282 92.50% 4.64% 0.00% David J. Windley 33,988,541 33,016,282 92.44% 4.70% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Delaware Social Awareness Fund……………33,988,541 33,016,282 89.52% 2.31% 5.31% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 3.The approval of a new sub-advisory agreement between Lincoln Investment Advisory Corporation (formerlyJefferson Pilot Investment Advisory Corporation) and Delaware Management Business Trust. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Delaware Social Awareness Fund…………… 33,988,541 33,016,282 89.32% 2.33% 5.49% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 11 The LVIP Delaware Special Opportunities Fund (formerly the Special Opportunities Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust. The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 18,562,153 18,562,153 94.61% 5.39% 0.00% Michael D. Coughlin 18,562,153 18,562,153 94.09% 5.91% 0.00% Nancy L. Frisby 18,562,153 18,562,153 94.72% 5.28% 0.00% Elizabeth S. Hager 18,562,153 18,562,153 94.09% 5.91% 0.00% Gary D. Lemon 18,562,153 18,562,153 94.71% 5.29% 0.00% Thomas D. Rath 18,562,153 18,562,153 94.17% 5.83% 0.00% Kenneth G. Stella 18,562,153 18,562,153 94.60% 5.40% 0.00% David J. Windley 18,562,153 18,562,153 94.57% 5.43% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against Abstain* LVIP Delaware Special Opportunities Fund………18,562,153 18,562,153 90.82% 3.35% 5.83% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 3.The approval of a new sub-advisory agreement between Lincoln Investment Advisory Corporation (formerlyJefferson Pilot Investment Advisory Corporation) and Delaware Management Business Trust. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Delaware Special Opportunities Fund……….18,562,153 18,562,153 90.61% 3.46% 5.93% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 12 The Core Fund shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 4,398,692 4,389,509 97.46% 2.33% 0.00% Michael D. Coughlin 4,398,692 4,389,509 97.46% 2.33% 0.00% Nancy L. Frisby 4,398,692 4,389,509 97.46% 2.33% 0.00% Elizabeth S. Hager 4,398,692 4,389,509 97.46% 2.33% 0.00% Gary D. Lemon 4,398,692 4,389,509 97.46% 2.33% 0.00% Thomas D. Rath 4,398,692 4,389,509 97.46% 2.33% 0.00% Kenneth G. Stella 4,398,692 4,389,509 97.46% 2.33% 0.00% David J. Windley 4,398,692 4,389,509 97.46% 2.33% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Jefferson Pilot Investment Advisory Corporation, a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* Core Fund……………. 4,398,692 4,389,509 95.69% 2.33% 1.77% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 3. The approval of an agreement and plan of reorganization providing for the acquisition of assets and the assumption of assets and liabilities of the Core Fund by the LVIP S&P 500 Index Fund, a series of the Lincoln Variable Insurance Products Trust, in exchange for shares of the LVIP S&P 500 Index Fund.The reorganization agreement also provided for distribution of the shares of the LVIP S&P 500 Index Fund to shareholders of the Core Fund in liquidation and subsequent termination of the Core Fund. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* Core Fund……………4,398,692 4,389,509 72.68% 17.84% 9.27% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 13 The Growth Fund shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 3,801,475 3,791,155 92.13% 7.61% 0.00% Michael D. Coughlin 3,801,475 3,791,155 92.28% 7.46% 0.00% Nancy L. Frisby 3,801,475 3,791,155 92.28% 7.46% 0.00% Elizabeth S. Hager 3,801,475 3,791,155 92.01% 7.73% 0.00% Gary D. Lemon 3,801,475 3,791,155 92.28% 7.46% 0.00% Thomas D. Rath 3,801,475 3,791,155 92.28% 7.46% 0.00% Kenneth G. Stella 3,801,475 3,791,155 92.01% 7.73% 0.00% David J. Windley 3,801,475 3,791,155 92.28% 7.46% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Jefferson Pilot Investment Advisory Corporation, a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* Growth Fund……………3,801,475 3,791,155 89.79% 8.09% 1.86% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 3. The approval of an agreement and plan of reorganization providing for the acquisition of assets and the assumption of assets and liabilities of the Growth Fund by the LVIP Janus Capital Appreciation Fund, a series of the Lincoln Variable Insurance Products Trust, in exchange for shares of the LVIP Janus Capital Appreciation Fund.The reorganization agreement also provided for distribution of the shares of the LVIP Janus Capital Appreciation Fund to shareholders of the Growth Fund in liquidation and subsequent termination of the Growth Fund. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* Growth Fund……………3,801,475 3,787,037 95.83% 2.26% 1.53% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 14 The Growth Opportunities Fund shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 442,174 419,543 94.88% 0.00% 0.00% Michael D. Coughlin 442,174 419,543 94.88% 0.00% 0.00% Nancy L. Frisby 442,174 419,543 94.88% 0.00% 0.00% Elizabeth S. Hager 442,174 419,543 94.88% 0.00% 0.00% Gary D. Lemon 442,174 419,543 94.88% 0.00% 0.00% Thomas D. Rath 442,174 419,543 94.88% 0.00% 0.00% Kenneth G. Stella 442,174 419,543 94.88% 0.00% 0.00% David J. Windley 442,174 419,543 94.88% 0.00% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Jefferson Pilot Investment Advisory Corporation, a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* Growth Opportunities Fund……………442,174 419,543 94.84% 0.00% 0.04% Proxy Results (Unaudited) – NSAR Series 14 The Growth Opportunities Fund shareholders voted on the following proposal at the special meeting of shareholders on May 24, 2007.The resulting votes are presented below: 1. The approval of an agreement and plan of reorganization providing for the acquisition of assets and the assumption of assets and liabilities of the Growth Opportunities Fundby the LVIP Baron Growth Opportunities Fund, a new series of the Lincoln Variable Insurance Products Trust, in exchange for shares of the LVIP Baron Growth Opportunities Fund.The reorganization agreement also provided for distribution of the shares of the LVIP Baron Growth Opportunities Fund to shareholders of the Growth Opportunities Fund in liquidation and subsequent termination of the Growth Opportunities Fund. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* Growth Opportunities Fund517,950 486,493 87.42% 2.38% 4.13% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 15 The LVIP Wilshire Aggressive Profile Fund (formerly the Aggressive Profile Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 5,785,032 5,662,390 97.45% 0.43% 0.00% Michael D. Coughlin 5,785,032 5,662,390 97.22% 0.66% 0.00% Nancy L. Frisby 5,785,032 5,662,390 97.14% 0.74% 0.00% Elizabeth S. Hager 5,785,032 5,662,390 96.25% 1.63% 0.00% Gary D. Lemon 5,785,032 5,662,390 97.49% 0.39% 0.00% Thomas D. Rath 5,785,032 5,662,390 97.26% 0.62% 0.00% Kenneth G. Stella 5,785,032 5,662,390 97.40% 0.48% 0.00% David J. Windley 5,785,032 5,662,390 97.45% 0.43% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation(formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against Abstain* LVIP Wilshire Aggressive Profile Fund……………5,785,032 5,662,390 95.08% 2.02% 0.78% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 16 The LVIP Wilshire Conservative Profile Fund (formerly the Conservative Profile Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 7,841,812 7,653,350 95.28% 2.32% 0.00% Michael D. Coughlin 7,841,812 7,653,350 95.28% 2.32% 0.00% Nancy L. Frisby 7,841,812 7,653,350 95.28% 2.32% 0.00% Elizabeth S. Hager 7,841,812 7,653,350 95.17% 2.43% 0.00% Gary D. Lemon 7,841,812 7,653,350 95.28% 2.32% 0.00% Thomas D. Rath 7,841,812 7,653,350 95.28% 2.32% 0.00% Kenneth G. Stella 7,841,812 7,653,350 95.28% 2.32% 0.00% David J. Windley 7,841,812 7,653,350 95.28% 2.32% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Wilshire Conservative Profile Fund……………7,841,812 7,653,350 93.00% 2.74% 1.86% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 17 The LVIP Wilshire Moderate Profile Fund (formerly the Moderate Profile Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 35,223,362 33,989,216 95.07% 1.43% 0.00% Michael D. Coughlin 35,223,362 33,989,216 94.52% 1.98% 0.00% Nancy L. Frisby 35,223,362 33,989,216 95.07% 1.43% 0.00% Elizabeth S. Hager 35,223,362 33,989,216 94.54% 1.96% 0.00% Gary D. Lemon 35,223,362 33,989,216 95.07% 1.43% 0.00% Thomas D. Rath 35,223,362 33,989,216 94.54% 1.96% 0.00% Kenneth G. Stella 35,223,362 33,989,216 94.59% 1.91% 0.00% David J. Windley 35,223,362 33,989,216 95.07% 1.43% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Wilshire Moderate Profile Fund…………… 35,223,362 33,989,216 89.64% 1.10% 5.76% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 18 The LVIP Wilshire Moderately Aggressive Profile Fund (formerly the Moderately Aggressive Profile Fund) shareholders voted on the following proposals at the special meeting of shareholders on April 5, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. To elect a Board of Trustees of the Lincoln Variable Insurance Products Trust.The nominees for election to the Board of Trustees were as follows: Kelly D. Clevenger 23,281,646 22,971,704 97.87% 0.81% 0.00% Michael D. Coughlin 23,281,646 22,971,704 97.87% 0.81% 0.00% Nancy L. Frisby 23,281,646 22,971,704 98.09% 0.59% 0.00% Elizabeth S. Hager 23,281,646 22,971,704 97.75% 0.93% 0.00% Gary D. Lemon 23,281,646 22,971,704 98.11% 0.57% 0.00% Thomas D. Rath 23,281,646 22,971,704 97.89% 0.79% 0.00% Kenneth G. Stella 23,281,646 22,971,704 97.87% 0.81% 0.00% David J. Windley 23,281,646 22,971,704 98.11% 0.57% 0.00% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Wilshire Moderately Aggressive Profile Fund…………….23,281,646 22,971,704 91.35% 0.71% 6.62% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 19 The LVIP Capital Growth Fund (formerly the Capital Growth Portfolio, a series of Jefferson Pilot Variable Fund, Inc.) shareholders voted on the following proposals at the special meeting of shareholders on March 15, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. The approval of the reorganization of the Jefferson Pilot Variable Fund, Inc. Capital Growth Portfolio into the LVIP Capital Growth Fund, a series of Lincoln Variable Insurance Products Trust. LVIP Capital Growth Fund7,031,168 7,030,676 94.25% 2.01% 3.73% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Capital Growth Fund………….7,031,168 7,030,676 94.51% 1.63% 3.85% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 20 The LVIP Marsico International Growth Fund (formerly the International Equity Portfolio, a series of Jefferson Pilot Variable Fund, Inc.) shareholders voted on the following proposals at the special meeting of shareholders on March 15, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. The approval of the reorganization of the Jefferson Pilot Variable Fund, Inc. International Equity Portfolio into the LVIP Marsico International Growth Fund, a series of Lincoln Variable Insurance Products Trust. LVIP Marsico International Growth Fund9,004,638 9,004,638 94.00% 1.28% 4.72% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Marsico International Growth Fund………….9,004,638 9,004,638 94.80% 1.31% 3.89% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 21 The LVIP Mid-Cap Growth Fund (formerly the Mid-Cap Growth Portfolio, a series of Jefferson Pilot Variable Fund, Inc.) shareholders voted on the following proposals at the special meeting of shareholders on March 15, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. The approval of the reorganization of the Jefferson Pilot Variable Fund, Inc. Mid-Cap Growth Portfolio into the LVIP Mid-Cap Growth Fund, a series of Lincoln Variable Insurance Products Trust. LVIP Mid-Cap Growth Fund2,298,477 1,298,477 53.02% 1.50% 1.98% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Mid-Cap Growth Fund………….2,298,477 1,298,477 52.99% 1.54% 1.97% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 22 The LVIP Mid-Cap Value Fund (formerly the Mid-Cap Value Portfolio, a series of Jefferson Pilot Variable Fund, Inc.) shareholders voted on the following proposals at the special meeting of shareholders on March 15, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. The approval of the reorganization of the Jefferson Pilot Variable Fund, Inc. Mid-Cap Value Portfolio into the LVIP Mid-Cap Value Fund, a series of Lincoln Variable Insurance Products Trust. LVIP Mid-Cap Value Fund4,270,340 3,270,340 70.88% 0.44% 5.26% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Mid-Cap Value Fund………….4,270,340 3,270,340 70.74% 0.64% 5.20% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 23 The LVIP S&P 500 Index Fund (formerly the S&P 500 Index Portfolio, a series of Jefferson Pilot Variable Fund, Inc.) shareholders voted on the following proposal at the special meeting of shareholders on March 15, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. The approval of an agreement and plan or reorganization providing for the acquisition of all of the assets of the of the Jefferson Pilot Variable Fund, Inc. S&P 500 Index Portfolio into the LVIP S&P 500 Index Fund, a series of Lincoln Variable Insurance Products Trust, and the assumption of all liabilities of the S&P 500 Index Portfolio by the LVIP S&P 500 Index Fund and the subsequent liquidation of the S&P 500 Index Portfolio. LVIP S&P 500 Index Fund23,961,064 23,961,064 88.85% 3.60% 7.55% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 24 The LVIP Small-Cap Index Fund (formerly the Small Company Portfolio, a series of Jefferson Pilot Variable Fund, Inc.) shareholders voted on the following proposals at the special meeting of shareholders on March 15, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. The approval of the reorganization of the Jefferson Pilot Variable Fund, Inc. Small Company Portfolio into the LVIP Small-Cap Index Fund, a series of Lincoln Variable Insurance Products Trust. LVIP Small-Cap Index Fund 3,876,620 3,876,620 92.24% 2.92% 4.84% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a change in investment objective for the LVIP Small- Cap Index Fund (formerly the Small Company Portfolio, a series of the Jefferson Pilot Variable Fund, Inc.) Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Small-Cap Index Fund………….3,876,620 3,876,620 94.93% 1.48% 3.59% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 3. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Small-Cap Index Fund………….3,876,620 3,876,620 92.14% 2.94% 4.92% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 25 The LVIP Value Opportunities Fund (formerly the Small-Cap Value Portfolio, a series of Jefferson Pilot Variable Fund, Inc.) shareholders voted on the following proposals at the special meeting of shareholders on March 15, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. The approval of the reorganization of the Jefferson Pilot Variable Fund, Inc. Small-Cap Value Portfolio into the LVIP Value Opportunities Fund, a series of Lincoln Variable Insurance Products Trust. LVIP Value Opportunities Fund 3,262,713 1,904,378 55.30% 0.83% 2.23% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Value Opportunities Fund…….3,262,713 1,904,378 55.65% 0.60% 2.11% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 26 The LVIP T. Rowe Price Growth Stock Fund (formerly the Strategic Growth Portfolio, a series of Jefferson Pilot Variable Fund, Inc.) shareholders voted on the following proposals at the special meeting of shareholders on March 15, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. The approval of the reorganization of the Jefferson Pilot Variable Fund, Inc. Strategic Growth Portfolio into the LVIP T. Rowe Price Growth Stock Fund, a series of Lincoln Variable Insurance Products Trust. LVIP T. Rowe Price Growth Stock Fund5,223,285 5,222,920 91.12% 4.07% 4.80% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP T. Rowe Price Growth Stock Fund…………….5,223,285 5,222,920 91.68% 4.08% 4.23% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 27 The LVIP MFS Value Fund (formerly the Value Portfolio, a series of Jefferson Pilot Variable Fund, Inc.) shareholders voted on the following proposals at the special meeting of shareholders on March 15, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. The approval of the reorganization of the Jefferson Pilot Variable Fund, Inc. Value Portfolio into the LVIP MFS Value Fund, a series of Lincoln Variable Insurance Products Trust. LVIP MFS Value Fund4,392,186 4,392,186 91.96% 2.87% 5.17% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP MFS Value Fund……………. .4,392,186 4,392,186 91.38% 3.64% 4.98% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 28 The LVIP Templeton Growth Fund (formerly the World Growth Stock Portfolio, a series of Jefferson Pilot Variable Fund, Inc.) shareholders voted on the following proposals at the special meeting of shareholders on March 15, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. The approval of the reorganization of the Jefferson Pilot Variable Fund, Inc. World Growth Stock Portfolio into the LVIP Templeton Growth Fund, a series of Lincoln Variable Insurance Products Trust. LVIP Templeton Growth Fund5,367,368 5,367,368 91.62% 2.37% 6.01% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. 2. The approval of a new investment management agreement between the Lincoln Variable Insurance Products Trust and Lincoln Investment Advisory Corporation (formerly Jefferson Pilot Investment Advisory Corporation), a registered investment adviser and wholly owned subsidiary of Lincoln National Corporation. Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* LVIP Templeton Growth Fund…… .5,367,368 5,367,368 92.38% 1.97% 5.65% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) – NSAR Series 34 The LVIP Baron Growth Opportunities Fund (formerly the Baron Capital Asset Fund, a series of the Baron Capital Funds Trust) shareholders voted on the following proposal at the special meeting of shareholders on May 23, 2007.The resulting votes are presented below: Outstanding Total Percent Percent Percent Shares Voted For* Against* Abstain* 1. The approval of an agreement and plan of reorganization providing for acquisition of assets and the assumption of liabilities of the Baron Capital Asset Fund by the LVIP Baron Growth Opportunities Fund, a new series of the Lincoln Variable Insurance Products Trust, in exchange for shares of the LVIP Baron Growth Opportunities Fund.The reorganization agreement provided for distribution of the shares of the LVIP Baron Growth Opportunities Fund to shareholders of the Baron Capital Asset Fund in liquidation and subsequent termination of the Baron Capital Asset Fund. LVIP Baron Growth Opportunities Fund9,913,532 7,495,303 66.51% 3.58% 5.52% *Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted.
